     Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 1 of 16



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



ASHTON W. BATISTE                                                CIVIL ACTION


v.                                                               NO. 19-11474


WALMART INC. d/b/a                                               SECTION "F"
WALMART NEIGHBORHOOD MARKET, ET AL.




                             ORDER AND REASONS

      Before the Court is a motion for summary judgment by Walmart,

Inc. and Wal-Mart Louisiana, L.L.C., both doing business as Walmart

Neighborhood Market.      For the reasons that follow, the motion is

GRANTED.

                                Background

      This   case   arises    from   a       slip   and   fall   at   a   Walmart

Neighborhood Market. Ashton W. Batiste claims that his father,

Elton Batiste Jr. (“Mr. Batiste”), injured himself after he slipped

and fell in a puddle of rainwater located in the cart vestibule

(“cart corral”) at a Walmart in Gretna, Louisiana. It is also

alleged that Mr. Batiste’s injury contributed to his death some

time later.

      These facts are undisputed. On June 18, 2018, Mr. Batiste

slipped and fell, allegedly, in a puddle of rainwater located

                                         1
    Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 2 of 16



inside the cart corral at Walmart in Gretna, Louisiana. Cheryl Ann

Batiste (“Ms. Batiste”) was with her brother, Mr. Batiste, at the

time of the incident. It was raining when Mr. and Ms. Batiste

arrived at Walmart late morning. Walking ahead of Ms. Batiste, Mr.

Batiste entered Walmart through the cart corral area, and then

fell there.    No one saw him fall. Customers are not supposed to

enter the store through the cart corral opening, as it was obvious

that the cart corral area is intended and used for bringing in

shopping carts from outside; however, the area is accessible

through the interior of the store and sometimes patrons took a

short cut through the cart corral. 1

     Ms. Batiste did not see her brother fall or exactly what

caused the fall; she did not look to see if there was a puddle of

water on the floor. Ms. Batiste testified that she did not know if

there was water or anything else on the floor of the cart corral

that could have caused Mr. Batiste’s fall. There were no Walmart

employees in the cart corral at the time of Mr. Batiste’s fall.

Due to the fall, Mr. Batiste fractured his left humerus, for which

he underwent surgery.




1 Walmart Asset Protection Associate Lester Perkins, who assisted
in the investigation of the June 18, 2018 incident, testified that
“based on the [low] height of that cart corral or that entrance
[it] should be common knowledge [that] [i]t’s not an entrance for
a walk through, it’s for carts.”
                                    2
      Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 3 of 16



       Mr. Batiste later died “secondary to complications from pre-

existing cancer.”       Mr. Batiste’s son sued Walmart, Inc. and Wal-

Mart     Louisiana,     L.L.C.,      both     doing     business   as     Walmart

Neighborhood Market, in state court, seeking to recover damages

related to Mr. Batiste’s slip and fall.                The defendants removed

the     case    to   this   Court,     invoking       the    Court’s    diversity

jurisdiction.        Walmart now seeks summary judgment in its favor,

contending that the plaintiff cannot establish the existence of

any    puddle   of   rainwater    that      caused    Mr.   Batiste’s   fall,   or

otherwise prove each of the essential elements of his claim under

Louisiana’s Merchant Liability Act, La. R.S. § 9:2800.6. 2



                                         I.

       Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.         No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                    A genuine




2 The parties dispute whether a puddle of rainwater was present in
the cart corral at the time of Mr. Batiste’s accident. Walmart
submits that there is no evidence indicating that such a puddle
existed. The plaintiff counters that circumstantial evidence
suggests a likelihood that there was a puddle in the cart corral.
                                         3
   Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 4 of 16



dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.                  See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.             See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                           Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.                  Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible    in    evidence   at    trial       do   not   qualify      as    competent

opposing evidence.         Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he    nonmoving    party       cannot       defeat    summary       judgment     with

conclusory    allegations,     unsubstantiated            assertions,         or   only   a

scintilla of evidence.”            Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly       probative,”      summary          judgment     is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d   344,   346   (5th    Cir.    1994)(“Unauthenticated              documents     are

improper as summary judgment evidence.”).



                                            4
   Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 5 of 16



     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).       Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”     Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013)(internal quotation marks and citation

omitted).


                                  II.

     The Louisiana Merchant Liability Act, La. R.S. § 9:2800.6,

establishes   the   plaintiff’s   burden   of   proof   in   slip-and-fall

claims against merchants like Walmart:

            A. A merchant owes a duty to persons who use
            his premises to exercise reasonable care to
            keep his aisles, passageways, and floors in a
            reasonably safe condition. This duty includes
            a reasonable effort to keep the premises free
            of any hazardous conditions which reasonably
            might give rise to damage.

            B. In a negligence claim brought against a
            merchant   by  a   person   lawfully  on   the
            merchant’s premises for damages as a result of
            an injury, death, or loss sustained because of
            a fall due to a condition existing in or on a
            merchant’s premises, the claimant shall have

                                   5
   Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 6 of 16



          the burden of proving, in addition to all
          other elements of his cause of action, all of
          the following:

          (1)   The condition presented an unreasonable
                risk of harm to the claimant and that
                risk of harm was reasonably foreseeable.
          (2)   The merchant either created or had actual
                or constructive notice of the condition
                which caused the damage, prior to the
                occurrence.
          (3)   The   merchant    failed   to    exercise
                reasonable    care.     In    determining
                reasonable care, the absence of a written
                or verbal uniform cleanup or safety
                procedure is insufficient, alone, to
                prove exercise of reasonable care.

                                    . . .

La. R.S. § 9:2800.6 (emphasis added).       Louisiana law is clear that

a plaintiff must prove each of the three elements set forth in the

Act; this “places a heavy burden of proof on plaintiffs in claims

against a merchant for damages arising out of a fall on the

premises.”   Jones v. Brookshire Grocery Co., 847 So.2d 43, 48 (La.

App. 2 Cir. 5/14/03).    Moreover, the burden of proof under the Act

never shifts to the defendant.     Melancon v. Popeye’s Famous Fried

Chicken, 59 So. 3d 513, 515 (La. App. 3 Cir. 2011) (citing White

v. Wal-Mart Stores, Inc., 699 So. 2d 1081 (La. 1997)).         Thus, the

Act is a “decidedly pro-defendant statute.”        Welch v. Winn-Dixie

Louisiana, Inc., 655 So.2d 309, 314 (La. 1995), overruled in part

on other grounds by White v. Wal-Mart Stores, Inc., 699 So. 2d

1081 (La. 1997).



                                   6
   Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 7 of 16



     The Louisiana Supreme Court has interpreted this very direct

statute to require the plaintiff to prove the existence of the

condition or hazard for some period of time before the incident.

See White v. Wal-Mart Stores, Inc., 699 So. 2d 1081, 1084 (La.

1997); see also Courville v. Target Corp. of Minn., 232 F. App’x

389, 391-92 (5th Cir. 2007).     If the plaintiff fails to prove that

the condition existed for some time before the fall, “[t]he statute

does not allow for the inference of constructive notice.”                See

White, 699 So. 2d at 1084.      “Though the time period need not be

specific in minutes or hours,” the Louisiana Supreme Court has

instructed, the requirement that “the claimant prove the condition

existed for some time period prior to the fall” imposes a clear

and unequivocal temporal element.      Id. at 1084-85.    This temporal

component -- whether the time period is lengthy enough that a

merchant, exercising reasonable care, would have or should have

discovered   the   hazard   alleged    (here,   an   alleged   puddle     of

rainwater) -- is a question of fact, which the plaintiff must

prove.   Id. at 1084.

     To meet his burden, the plaintiff must make a “positive

showing of the existence of the condition” for some time period

“prior to the fall.”    Leger v. Wal-Mart La. LLC, 343 F. App’x 953,

954 (5th Cir. 2009); see Babin v. Winn-Dixie Louisiana, Inc., 764

So. 2d 37, 40 (La. 2000).      “‘Mere speculation or suggestion’ is

not sufficient to meet this burden, and courts will not infer

                                   7
   Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 8 of 16



constructive notice for the purposes of summary judgment where the

plaintiff’s   allegations     are    ‘no    more    likely   than     any   other

potential scenario.’”       See Bagley v. Albertson’s, Inc., 492 F.3d

328, 330 (5th Cir. 2007)(quoting Allen v. Wal-Mart Stores, Inc.,

850 So.2d 895, 898-99 (La. App. 2d Cir. 2003)); see also McDowell

v. Wal-Mart Stores, Inc., 811 F. App’x 881, 884 (5th Cir. 2020).



                                     III.

     The    defendants      seek    summary     judgment     dismissing      the

plaintiff’s merchant liability claim on the grounds that the

plaintiff cannot prove the essential elements of: the presence of

a hazardous puddle, creation by Walmart of the alleged hazardous

condition, and Walmart’s constructive knowledge of the alleged

hazardous condition. The plaintiff counters that photographs and

witness testimony prove the existence of the hazardous condition,

Walmart’s   creation   of    the    hazardous      condition,   and   Walmart’s

constructive notice of the hazardous condition. The defendants

reply that summary judgment is warranted for three reasons: first,

the photographs submitted do not show the existence of a hazardous

condition; second, a plaintiff cannot prove that Walmart created

the alleged hazardous condition simply because it was located on

Walmart’s premises; third, the plaintiff has not provided any

evidence proving the alleged hazardous condition was present for



                                       8
    Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 9 of 16



any duration of time before Mr. Batiste’s fall.         The Court agrees

that summary judgment in the defendants’ favor is warranted. 3

                                    A.

     First, Walmart argues that the plaintiff has failed in his

burden to prove a hazardous condition existed. The plaintiff has

failed to come forward with competent evidence to carry his burden

on an essential element of his case, to show that a hazardous or

foreign substance existed on the floor of the cart corral area.

Donaghey, 974 F.2d at 649. Rather than relying on conclusory

allegations or theories, the plaintiff must present the Court with

evidence that shows an actual controversy.         Antoine, 713 F.3d at

830; Hathaway, 507 F.3d at 319.       He fails to do so.

     Here, there are photographs in the summary judgment record,

which Walmart Asset Protection Associate Lester Perkins testified

were taken by Walmart of the area where Mr. Batiste fell, after

the incident was reported.      Each of the three photographs show a

portion of the cart corral area (on the left side of the photo)

and the pavement immediately outside of it (on the right side of

the photo).    The left-hand side of one of the photographs shows

what appears to be the knees of an individual (wearing jeans and

a blue short-sleeve shirt) sitting on his knees on the floor, which


3Although the plaintiff fails to support his allegation that there
was a hazardous condition and could end the discussion there for
failure to prove an essential element of the claim, the Court will
address each of the issues presented by the defendants’ motion.
                                    9
  Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 10 of 16



was apparently Mr. Batiste after he fell. The photos show what

appears to be wet pavement immediately outside the cart corral

area and, in the left-hand side of the “doorway” between the

outside pavement and inside corral area, there is a small wet

portion of floor immediately inside where it appears rain directly

entered the car corral; inside the cart corral, the photos show a

predominantly dry floor with a few drops of water and a few boot

or shoe treads as if someone stepped with wet shoes on the dry

floor.   Notably, there are no photographs or video footage of the

area prior to Mr. Batiste’s fall; the only photographs in the

record fail to show any puddle in which the plaintiff claims his

father slipped and the photos lack indication of any smeared shoe

tread that would suggest how or where an individual may have

slipped in water.

     Simply put, there is no testimony or evidence supporting the

plaintiff’s theory that a hazardous puddle of rainwater must have

existed inside the cart corral.     Considering the only evidence in

the record showing the general area of Mr. Batiste’s fall simply

confirms that it had been raining outside and shows some wet shoe

prints inside, there being no evidence indicating that there was

a puddle of rainwater in which Mr. Batiste may have slipped, the

Court finds that the plaintiff has failed to prove the existence

of a hazardous condition as required by La. R.S. § 9:2800.6.



                                  10
  Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 11 of 16



                                    B.

     Second, even if the plaintiff had submitted evidence to show

that a puddle (or other hazardous condition) existed on the cart

corral floor, the defendants submit that summary judgment is

warranted for the independent reason that the plaintiff fails to

prove that Walmart created a hazardous condition.          The plaintiff

argues that Walmart failed to maintain the area as required by

Louisiana’s merchant liability statute: by failing to mop or

restrict the area, it is argued, Walmart created the hazardous

condition.   The defendants contend, at most, the plaintiff submits

that Walmart failed to act with reasonable care and that this

singular submission fails under the merchant-protective law that

applies here because the plaintiff must also show that Walmart

either created or had notice of the condition.        The Court agrees.

A merchant’s failure to act with reasonable care when maintaining

its premises is not tantamount to creation of a hazardous condition

sufficient to meet the requirement of La. R.S. § 9:2800.6(C)(2).

See Matlock v. Brookshire Grocery Co., 285 So. 3d 76 (La. App. 2d

Cir. 2019)(finding plaintiff’s assertion that defendant’s failure

to maintain a watermelon display created a hazardous condition

actually   addressed   La.   R.S.   §    9:2800.6(B)(3)   requirement    of

reasonable care, not La. R.S. § 9:2800.6’s creation requirement).

     Here, again, the plaintiff has failed to present any evidence

to show that Walmart created the puddle of rainwater in the cart

                                    11
  Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 12 of 16



corral.   As the plaintiff admits, customers sometimes walk through

the cart corral to enter the store.        Assuming that there was a

hazardous condition -- a puddle of rainwater -- in the cart corral

area, on this record, it is just as possible that a Walmart patron

created the hazardous condition.       Absent any evidence, the Court

cannot infer that the merchant created a hazardous condition simply

because it has a duty to maintain the area.



                                  C.

     Third, Walmart argues that the plaintiff fails to offer

evidence to support his burden to show constructive notice by

showing the existence of the hazardous condition for some amount

of time before Mr. Batiste’s fall. Mr. Batiste relies on the

depositions of Gavin Stevens, Dodie Walker, and Cheryl Batiste.

Gavin Stevens, an employee at Walmart, generally states in his

affidavit that water would enter the cart corral area every time

it rained. Dodie Walker, a former Customer Service Manager at

Walmart on the day of the incident, and Cheryl Batiste both

testified that it had been raining before Mr. Batiste’s fall. That

it had been raining is confirmed by the photographs and the video.

Taken together, the plaintiff submits, this evidence indicates

that the area inside the cart corral previously became wet when it

rained and, because it started raining before Mr. Batiste entered



                                  12
  Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 13 of 16



the cart corral, the floor of the cart corral area must have had

rainwater on it.

     Critically,   however,   the    fact   witnesses   offered   by   the

plaintiff admit that they did not personally witness Mr. Batiste

fall, nor did they see the condition of the floor where he fell

before his fall, or what caused him to fall.     Cheryl Batiste admits

to walking behind Mr. Batiste and not seeing his fall. Dodie Walker

came upon the scene after Mr. Batiste had already fallen. Neither

were able to comment on the condition of floor at the time Mr.

Batiste fell. Because of this, Walmart insists that the plaintiff

has failed to carry his burden to show that the condition existed

for such a period of time that it would have been discovered had

Walmart exercised reasonable care. See La. R.S. § 9:2800.6(C)(1).

In making this assertion, Walmart relies on the plaintiff’s failure

to provide affirmative evidence indicating the presence of the

puddle before Mr. Batiste’s fall.        In fact, there is no evidence

in the summary judgment record speaking to the condition of the

floor where Mr. Batiste fell, before his fall, to support the

plaintiff’s theory that he slipped in a puddle of rainwater. As

discussed previously, the photos show a dry floor with some boot

prints and the video of the store entrance (not the cart corral)

merely indicates that it began raining about ten minutes prior to

Mr. Batiste’s fall.   The Court agrees with Walmart and finds that



                                    13
    Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 14 of 16



the evidence offered by the plaintiff respecting the temporal

component of constructive notice is merely speculative.

      Absent from the record is any evidence indicating that a

puddle of rainwater existed on the floor for some time prior to

Mr. Batiste’s fall, sufficient to confer constructive notice.

Having no evidence of actual notice, the plaintiff resorts to

evidence indicating that rainwater had entered the cart corral on

prior rainy days and that it had been raining on the day of Mr.

Batiste’s accident. 4    Because inclement weather created hazardous

conditions in the past, the argument goes, Walmart should be

charged    with   constructive   knowledge    of   hazardous   conditions

created by the rainy day in this instance.

      The Court disagrees; the evidence provided by the plaintiff

is not probative, but merely speculative, with respect to the

incident in this case.     See McDowell v. Wal-Mart Stores, Inc., 811

F. App’x 881, 884 (5th Cir. 2020)(where the plaintiff presented no

surveillance footage of the fall or the water on the ground before

the fall or testimony, but instead merely speculates that other

customers caused the spill, the plaintiff has no positive evidence

of how long the water was there before the fall and therefore fails




4 In her deposition, Ms. Batiste stated that it had been raining
the evening before and the morning of the day she and Mr. Batiste
arrived at Walmart. Additionally, Dodie Walker, a Walmart employee
working at the time of Mr. Batiste’s injury, stated that it had
been raining for about half an hour before Mr. Batiste’s fall.
                                    14
  Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 15 of 16



to prove constructive notice, which may not be inferred due to a

lack of evidence).   Absent from the summary judgment record is any

evidence speaking to the conditions of the cart corral before Mr.

Batiste fell, on the day that he fell. Evidence suggesting the

condition of the cart corral on other rainy days as well as the

weather on the morning of the incident is insufficient to show

that Walmart had constructive notice of the hazardous condition

for sufficient time at the particular time of Mr. Batiste’s fall.

See Kennedy v. Wal-Mart Stores, Inc., 733 So. 2d 1188, 1191 (La.

1999)(finding evidence of inclement weather was insufficient to

prove constructive knowledge of a puddle of rainwater); see also

Fountain v. Wal-Mart Stores, Inc., 297 So. 3d 100 (La. App. 3d

Cir. 2020)(noting that evidence that it was raining at the time of

the incident is insufficient to prove the length of time a puddle

was on the floor prior to the plaintiff’s fall). Evidence of prior

inclement weather that might or could create hazardous conditions

in theory does not support the inference that on the day of Mr.

Batiste’s accident, there was, in fact, a hazardous condition of

which Walmart had constructive knowledge for some period before

the slip and fall. To infer constructive notice in this case would

be tantamount to shifting the burden of proof to the merchant in

violation of the state statute.




                                  15
  Case 2:19-cv-11474-MLCF-MBN Document 39 Filed 01/06/21 Page 16 of 16



                                     ***

      Ultimately, the plaintiff presented no probative evidence

that any hazardous condition existed and caused his father to fall,

that Walmart created any such condition, or that Walmart had

constructive knowledge of the condition.               Although he contends

that the photographs are sufficient to prove the existence of

rainwater,   the    only   photographs     in   the   record    show   that   the

interior of the cart corral post-incident was dry, save a few,

intact wet boot or shoe prints or other stray droplets of water.

      Bound by the patently protective character of Louisiana’s

Merchant Liability Act, the Court finds that the plaintiff fails

to establish an essential element of his claim as required by

Louisiana law and that Walmart is entitled to judgment as a matter

of law.

      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the   defendants’    motion   for   summary     judgment   is    GRANTED;     the

plaintiff’s case is hereby dismissed.

                       New Orleans, Louisiana, January 6, 2021



                                    _____________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                     16
